BOUSE, J.
I concur in the remit. Appellant was accused, :by the indictment, of the crime o:: cutting “five cords of mesquite cordwood.” I do not think a crime was alleged in the indictment. The indictment was based on section 2461 of the Revised Statutes of the United Si :ites. That section makes it .a crime to cut, etc., “timber.” I hold-that mesquite must he determined to be timber, or not, by its character, growth, fiber, and the uses to which it may be pm, in being material of which useful articles can be made.